DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election, without traverse, of Group I: claims 1-6 and 11-18, in the “Response to Election / Restriction Filed - 03/05/2021”, is acknowledged. 
This office action considers claims 1-18 are pending for prosecution, of which, non-elected claims 7-10 are withdrawn, and elected claims 1-6 and 11-18 are examined on their merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, the instant claim recites limitation in view of claim 11, where in claim 17 recites “and the hole injection layer" (claim 17, line 4).  There are insufficient antecedent basis for this limitation in the claim. Appropriate clarification and/or correction are/is required. For the purpose of examination, the examiner shall ignore “and the hole injection layer".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (10; Fig 2; [0158]) = (element 10; Figure No. 2; Paragraph No. [0158]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document. 

Claims 1-6 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM; Tae Hyung et al., (US 20190280231 A1; hereinafter Kim).
Regarding claim 1, Kim teaches Quantum dots ([0093]) comprising (see the entire document, Figs 1-10; [0112+], specifically, as cited below):
a II-VI based ternary ZnSeTe core ([0112]), wherein a Se:Te ratio in the ZnSeTe core is 1:10 to 100:1 ([0113]).  
Regarding claim 2, Kim as applied to the quantum dots according to claim 1, further teaches, wherein the Se:Te ratio in the ZnSeTe core is 1:10 to 1:1 ([0113]) and the quantum dots emit red light ([0127,[0218]).  
Regarding claim 3, Kim as applied to the quantum dots according to claim 1, further teaches, wherein the Se:Te ratio in the ZnSeTe core is 1:1 to 10:1 ([0113]) and the quantum dots emit green light ([0127,[0218]).  
Regarding claim 4, Kim as applied to the quantum dots according to claim 1, further teaches, wherein the Se:Te ratio in the ZnSeTe core is 10:1 to 100:1 ([0113]) and the quantum dots emit blue light ([0127,[0218]).  
Regarding claim 5, Kim as applied to the quantum dots according to claim 1, further teaches, (the QD) further comprising: 
at least two shells (construed from [0101, 0114] multi-layered shell), wherein each of the at least two shells has a composition of a combination of a cation selected from Zn, Mg and their combination and an anion selected from S, Se and their combination ([0114]).  
Regarding claim 6, Kim as applied to the quantum dots according to claim 5, further teaches, wherein the at least two shells are a triple-shell (construed from [0114] multi-layered shell; specifically [0101], about 2 to about 10 layers, or about 3 to about 7 layers, and in an embodiment each layer may have a different composition), including an inner shell surrounding the core (ZnSe; [0101]), an intermediate shell (ZnSexS1-x(0<x<1) construed from [0110] nanocrystal particle may have a varied composition, e.g., a compositional gradient, in a radial direction. For example, when the shell includes ZnSeS, an amount of the sulfur may increase in a radial direction from the core to the outermost layer of the shell) surrounding the inner shell and an outermost shell surrounding the intermediate shell (ZnS), (or a quadruple-shell in which at least one of the inner shell, the intermediate shell and the outermost shell is double), and the triple-shell is ZnSe/ZnSexS1-x(0<x<1)/ZnS  ([0110/0114]; as explained above) or ZnSe/ZnSexS1-x (0<x<1)/MgS, (and the quadruple-shell is ZnSe/ZnSexS1-x(0<x<1)/ZnS/ZnS or ZnSe/ZnSexS1-
    PNG
    media_image1.png
    12
    110
    media_image1.png
    Greyscale
 ) 
Regarding claim 11, Kim teaches a quantum dot light emitting diode, comprising (see the entire document, Figs 2-3, specifically [0158-0159, 0167-0168], as cited below):
a hole transport layer (20), a quantum dot light emitting layer (30) and an electron transport layer (40), wherein the quantum dot light emitting layer includes the quantum dots according to claim 1.  
Regarding claim 12, Kim teaches a quantum dot light emitting diode, comprising (see the entire document, Figs 2-3, specifically [0158-0159, 0167-0168], as cited below):
a hole transport layer (20), a quantum dot light emitting layer (30) and an electron transport layer (40), wherein the quantum dot light emitting layer includes the quantum dots according to claim 2.  
Regarding claim 13, Kim teaches a quantum dot light emitting diode, comprising (see the entire document, Figs 2-3, specifically [0158-0159, 0167-0168], as cited below):
a hole transport layer (20), a quantum dot light emitting layer (30) and an electron transport layer (40), wherein the quantum dot light emitting layer includes the quantum dots according to claim 3.  
Regarding claim 14, Kim teaches a quantum dot light emitting diode, comprising (see the entire document, Figs 2-3, [0158-0159, 0167-0168], as cited below):
a hole transport layer (20), a quantum dot light emitting layer (30) and an electron transport layer (40), wherein the quantum dot light emitting layer includes the quantum dots according to claim 4.  
Regarding claim 15, Kim teaches a quantum dot light emitting diode, comprising (see the entire document, Figs 2-3, [0158-0159, 0167-0168], as cited below):
a hole transport layer (20), a quantum dot light emitting layer (30) and an electron transport layer (40), wherein the quantum dot light emitting layer includes the quantum dots according to claim 5.  
Regarding claim 16, Kim teaches a quantum dot light emitting diode, comprising (see the entire document, Figs 2-3, specifically[0158-0159, 0167-0168], as cited below):
a hole transport layer (20), a quantum dot light emitting layer (30) and an electron transport layer (40), wherein the quantum dot light emitting layer includes the quantum dots according to claim 6.  
Regarding claim 17, Kim as applied to the quantum dot light emitting diode according to claim 11, further teaches, (the QLED) further comprising: an anode (10; Figs 2-3; [0158-0159,0167-0168]), a hole injection layer (HIL) and a cathode (50), wherein the hole transport layer and the hole injection layer are any one selected from poly(ethylenedioxythiophene):polystyrene sulphonate (PEDOT:PSS) ([0159,0163]), poly[(9, 9-dioctyl- fluorenyl-2, 7-diyl)-co-(4, 4'-(N-(p-butylphenyl))diphenylamine)] (TFB), poly(9- vinlycarbazole) (PVK), N, N, N, N', N'-tetrakis(4-methoxyphenyl)-benzidine (TPD), poly-TPD, 4, 4', 4"-tris(N-carbazolyl)-triphenylamine (TCTA), N, N'-bis(naphthalen-1- yl)-N, N'bis(phenyl)-9, 9-spiro-bifluorene(spiro-NPB), dipyrazino[2, 3-f:2', 3'- h]quinoxaline-2, 3, 6, 7, 10, 11-hexacarbonitrile (HATCN), 1, 1-bis[(di-4- tolylamino)phenylcyclohexane (TAPC), p-type metal oxide and their combination.  
Regarding claim 18, Kim as applied to the quantum dot light emitting diode according to claim 11, further teaches, wherein ([0165-0167]) the electron transport layer includes metal oxide nanoparticles, and the metal oxide nanoparticles include Zn containing Mg oxide nanoparticles of Zn1-xMgxO (0≤x≤0.5; construed x=0) composition; and a Mg ion surface treatment layer formed on the nanoparticles surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
WON; Yuho et al., (US 20190276737 A1) discloses Quantum dots (Fig 1; [0093]) and devices comprising: a II-VI based ternary ZnSeTe core (Fig 1), wherein a Se:Te ratio in the ZnSeTe core is 1:10 to 100:1 (with a core-multishell [0013-0020]) and a light emitting device (Fig 3; [0122]) with QD (30) hole/electron auxiliary layers (20/40) between the anode (10) and the cathode (50) and layers are being characterized with the features claimed in claims 1-6 and 11-18.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
April 3, 2021